Affirmed and Memorandum Opinion on Remand filed April 22, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00893-CR

                         EDUARDO PEREZ, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1171619

   MEMORANDUM                       OPINION          ON       REMAND


      On original submission appellant appealed the assessment of court costs and
this court modified the judgment to delete the assessment. The Court of Criminal
Appeals dismissed a portion of appellant’s appeal, and reversed and remanded a
portion of the costs to be reviewed by this court.

      On June 30, 2008, appellant pleaded guilty to burglary of a habitation and,
pursuant to a plea agreement, was placed on three years’ deferred-adjudication
community supervision and fined $300. The Order of Deferred Adjudication
included a designation of court costs of $203. Appellant did not appeal. In October
of 2008, the State filed a motion to adjudicate appellant’s guilt.

      In 2012, the trial court adjudicated appellant’s guilt and assessed punishment
at two years’ incarceration and a $300 fine. The judgment adjudicating guilt also
specifically included a designation of court costs of $240. Accompanying that
judgment in the clerk’s record on appeal are three pages that purport to be a “cost
bill assessment” and contain specific amounts for several kinds of costs. Those
pages also contain a stamp and the signature of a deputy district clerk and are dated
“11/7/12,” which is several weeks after the September 20, 2012 date on which the
trial judge signed the judgment adjudicating guilt.

      On original submission, appellant argued that the judgment reflected court
costs that were not substantiated by the record. We agreed and modified the
judgment to delete the specific amount of costs assessed. Perez v. State, No. 14-12-
00893-CR; 2013 WL 1789806 (Tex. App.—Houston [14th Dist.] April 25, 2013)
(mem. op. not designated for publication) reversed and remanded in part and
dismissed in part Perez v. State, No. PD-0498-13; 2014 WL 941571 (Tex. Crim.
App. Mar. 12, 2014).

      On petition for discretionary review, the Court of Criminal Appeals held that
appellant waived his challenge to the original $203 assessed in the deferred
adjudication order, and dismissed that portion of his appeal. Perez, 2014 WL
941571 at *5. The court further held that this court had jurisdiction to address
“only $37 of appellant’s challenge to the assessment of $240 in court costs.” Id.
The court reversed this portion of our judgment and remanded for consideration of
the remaining $37 in court costs pursuant to Johnson v. State, No. PD-0193-13,
2014 WL 714736 (Tex. Crim. App. Feb. 26, 2014).

                                           2
      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at *2. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at *5; see Tex. Crim. Proc. Code Ann. arts.
103.001, 103.006. The record in this case contains a computer-screen printout of
the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 2014 WL 714736, at *5. The JIMS report in this record is a compliant
bill of costs because it contains an itemized list of costs, is certified by the district
clerk, and is signed by a deputy district clerk. See id. at *4. There being no
challenge to any specific cost or the basis for the assessment of such cost, the bill
of costs supports $37 of the costs assessed in the judgment. Id. at *8.

      On remand, we affirm the trial court’s assessment of the $37 in costs
associated with the adjudication of appellant’s guilt.

                                               PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           3